 Case 5:20-cv-00050-LLK Document 21 Filed 04/30/21 Page 1 of 4 PageID #: 809




                                     UNITED STATES DISTRICT COURT
                                    WESTERN DISTRICT OF KENTUCKY
                                           PADUCAH DIVISION
                                   CIVIL ACTION NO. 5:20‐cv‐00050‐LLK

LESLIE YARBROUGH                                                                             PLAINTIFF

v.

ANDREW SAUL, Acting Commissioner of Social Security                                          DEFENDANT

                                  MEMORANDUM OPINION AND ORDER

        This matter is before the Court on Plaintiff's complaint seeking judicial review, pursuant to 42

U.S.C. § 405(g), of the final decision of the Commissioner denying his claim for Social Security disability

benefits. Plaintiff’s motion for summary judgment (arguing that the Administrative Law Judge’s (“ALJ’s”)

findings are not supported by substantial evidence in light of the administrative record) and the

Commissioner’s response in opposition are at Docket Number (“DN”) 14 and DN 20. The parties have

consented to the jurisdiction of the undersigned Magistrate Judge to determine this case, with any appeal

lying before the Sixth Circuit Court of Appeals. [DN 12].

        Because Plaintiff’s two arguments are unpersuasive and the ALJ’s decision is supported by

substantial evidence, this Opinion and Order will AFFIRM the Commissioner’s final decision and DISMISS

Plaintiff’s complaint.

                                Plaintiff’s first argument is unpersuasive.

        First, Plaintiff argues that the ALJ erred in “fail[ing] to consider Listing 5.08,” [DN 14 at 5], which

defines the following per‐se disabling medical condition:

        [1] Weight loss due to any digestive disorder despite continuing treatment as prescribed, [2] with
        BMI [body mass index] of less than 17.50 calculated on at least two evaluations at least 60 days
        apart within a consecutive 6‐month period.

20 C.F.R. § 404 Appendix 1, Listing § 5.08.




                                                      1
    Case 5:20-cv-00050-LLK Document 21 Filed 04/30/21 Page 2 of 4 PageID #: 810




        Plaintiff persuasively argues that, during the latter half of 2013 and the latter half of 2016, he

satisfied the second requirement of having a “BMI of less than 17.50 calculated on at least two evaluations

at least 60 days apart within a consecutive 6‐month period.” [DN 14 at 3, 6, 7].

        Plaintiff concedes that he does not satisfy (literally) the first requirement of “[w]eight loss due to

any digestive disorder,” [DN 14 at n.2], but contends that:

        … [a]lthough the listing relates to “digestive disorders,” for purposes of determining medical
        equivalency, any impairment deemed severe may satisfy the requirements for Listing 5.08. See
        20 C.F.R. § 404.1526, 20 C.F.R. Pt. 404, Subpt. P., App 1, § 5.00G. See also Soc. Sec. Rul. 17‐2p.1

[DN 14 at 6]. Plaintiff suggests his weight loss may be due to depression, anxiety, or Marfan’s Syndrome.

Id. at n.2. The ALJ found that Plaintiff’s medically determinable depression and anxiety are situational

following the death of his wife in February 2013. [DN 11 at 18‐19].

        Plaintiff’s first argument is unpersuasive for three reasons.

        First, the ALJ did not deem Plaintiff’s depression, anxiety, or Marfan’s Syndrome (if the ALJ

considered Marfan’s Syndrome at all) to be a severe. On the contrary, the ALJ found that Plaintiff suffers

from (only) the following severe, or vocationally significant, impairments: degenerative disc disease,

osteoarthritis of the hips and knees, and right shoulder tendonitis. [DN 11 at 18]. Plaintiff does not allege

or prove he suffers from severe depression, anxiety, or Marfan’s Syndrome.

        Second, Plaintiff does not allege or prove any “continuing treatment as prescribed” as required

by Listing 5.08.

        Third, the ALJ was not required to discuss Listing 5.08 because Plaintiff did not allege a digestive

disorder and did not “raise the listing before the ALJ.” Sheeks v. Comm’r of Soc. Sec., 544 F. App’x 639,

641 (6th Cir. 2013).

                                Plaintiff’s second argument is unpersuasive.




1
 Social Security Ruling (“SSR”) 17‐2p does not apply in this case because it became effective on March 27, 2017,
2017 WL 3928306, at *1, and Plaintiff filed his applications for benefits prior to March 27, 2017, [DN 11 at 15].

                                                       2
  Case 5:20-cv-00050-LLK Document 21 Filed 04/30/21 Page 3 of 4 PageID #: 811




         Second, Plaintiff argues that the ALJ erred in finding that he “has acquired work skills [that are

transferable] from past relevant work” as a tractor‐trailer truck driver to the jobs of light chauffeur, car

rental deliverer, and route delivery clerk. [DN 14 at 8 referencing DN 11 at 26‐27]. According to Plaintiff,

Social Security Ruling (“SSR”) 82‐41 required the ALJ (before finding Plaintiff can work as a chauffeur, car

rental deliverer, and route delivery clerk) to “identify the specific [transferable] skills” at issue, and

“neither the ALJ’s decision, nor the VE’s testimony, identified the specific skills purportedly acquitted by

Plaintiff.” Id. at 10.

         Plaintiff’s second argument is unpersuasive for three reasons.

         First, the ALJ explicitly based her finding regarding transferable job skill on acceptance of the

testimony at the administrative hearing of the “impartial vocational expert [VE].” [DN 11 at 26]. There

was no attempt on the ALJ’s part to apply the Appendix 2 grid rules in the absence of vocational testimony.

“[T]he testimony of a vocational expert identifying specific jobs available in the regional economy that an

individual with the claimant's limitation could perform can constitute substantial evidence supporting an

ALJ's finding at step 5 that the claimant can perform other work.” Wilson v. Comm'r, 378 F.3d 541, 549

(6th Cir. 2004). SSR 82‐41 applies “only when an ALJ relies solely on the grid [with no VE testimony], in

which cases the ALJ must ascertain whether the claimant has transferable skills in order to apply the grid.”

Id.; see also Kyle v. Comm'r, 609 F.3d 847, 856‐57 (6th Cir. 2010) (“The VE listed the … jobs to which [Kyle's]

skills could transfer and the ALJ was correct to rely on this testimony, given the VE's ability to tailor his

findings to an individual's particular residual functional capacity.”).

         Second, Plaintiff forfeited the argument by not cross‐examining the VE on the matter at the

hearing. See Harris v. Comm’r, 598 F. App’x 355, n.9 (6th Cir. 2015) (failure to cross‐examine the VE

“severely undermines [Harris’] request for relief.”).

         Third, any error was, at worst, harmless because the VE testified that, even “without the

transferability of skills issue,” Plaintiff is still be able to perform jobs that exist in significant numbers in


                                                        3
 Case 5:20-cv-00050-LLK Document 21 Filed 04/30/21 Page 4 of 4 PageID #: 812




the national economy such as light mailroom clerk, photocopy machine operator, and office helper. [DN

11 at 62]. See Kornecky v. Comm'r, 167 F. App'x 496, 507 (6th Cir. 2006) (“No principle of administrative

law or common sense requires us to remand a case in quest of a perfect opinion unless there is reason to

believe that remand might lead to a different result.”).

                                                  Order

         Because Plaintiff’s two arguments are unpersuasive and the ALJ’s decision is supported by

substantial evidence, the Commissioner’s final decision is hereby AFFIRMED, and Plaintiff’s complaint is

DISMISSED.

April 30, 2021




                                                     4
